UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22072 The Cushing MLP Total Return Fund (Exact name of registrant as specified in charter) 3300 Oak Lawn Avenue, Suite 650, Dallas, TX75219 (Address of principal executive offices) (Zip code) Jerry V. Swank 3300 Oak Lawn Avenue, Suite 650, Dallas, TX75219 (Name and address of agent for service) Registrant's telephone number, including area code: 214-692-6334 Date of fiscal year end: November 30 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund: Cushing MLP Total Return Fund Period: July 1, 2009 to June 30, 2010 Company Name Meeting Date CUSIP Ticker Dreyfus Instl Cash Advantage Inst 6/24/2010 26200V104 DADXX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. To approve an amended Management agreement Between the company , on behalf of the Fund, and Dreyfus Corporation Issuer Company Name Meeting Date CUSIP Ticker Markwest Energy Partners, LP 4/7/2010 MWE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For 2. RATIFICATION OF DELOITTE &TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 Company Name Meeting Date CUSIP Ticker Legacy Reserves LP 5/12/2010 LGCY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 Company Name Meeting Date CUSIP Ticker Vanguard Natural Resources, LLc 5/11/2010 92205F106 VNR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For 2. TO RATIFY THE APPOINTMENT OF BDO SEIDMAN, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Company Name Meeting Date CUSIP Ticker Copano Energy, LLC 5/11/2010 CPNO Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010 Company Name Meeting Date CUSIP Ticker UIL Holdings Corporation 5/11/2010 UIL Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSE COOPER LLP AS UIL HOLDINGS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Company Name Meeting Date CUSIP Ticker Linn Energy, LLC 4/27/2010 LINE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Company Name Meeting Date CUSIP Ticker Linn Energy, LLC 4/27/2010 LINE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Company Name Meeting Date CUSIP Ticker The Empire District Electric Company 4/29/2010 EDE Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. DIRECTOR Issuer For Director 1 For Director 2 For Director 3 For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSE COOPER LLP AS UIL HOLDINGS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Cushing MLP Total Return Fund By (Signature and Title) /s/ Jerry V. Swank Jerry V. Swank Chief Executive Officer and President Date August 27, 2010
